Order entered June 10, 2021




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                  No. 05-21-00309-CV

                           BROOKS BRAZDA, Appellant

                                             V.

                 SURETEC INSURANCE COMPANY, Appellee

                      On Appeal from the Probate Court No 3
                              Harris County, Texas
                        Trial Court Cause No. 413348-402

                                         ORDER

       Before the Court is appellant’s unopposed motion for extension of time to

file his brief on the merits. We note that, by letter dated May 19, 2021, the Court

questioned its jurisdiction over this appeal and whether the appeal could proceed in

light of a notice of automatic stay included in the clerk’s record. At the time, the

reporter’s record was not yet due. The Court suspended the deadline for filing the

reporter’s record and requested letter briefing from the parties. Appellant has filed

his letter brief; appellee’s letter brief is not yet due.
      The reporter’s record has not been filed, but it appears from appellant’s

extension motion that a record will not be filed and the deadline for appellant’s

brief was triggered by the filing of the clerk’s record. See TEX. R. APP. P. 38.6(a).

Accordingly, we GRANT the extension motion to the extent that we SUSPEND

the deadline for the filing of appellant’s brief on the merits pending our

determination of whether the appeal may proceed.

                                             /s/    CRAIG SMITH
                                                    JUSTICE